DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information item and information carrier in claims 1-5 and 7-9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "optical sensor element" in 1.  There is insufficient antecedent basis for this limitation in the claim as claim 2 does not require an optical sensor element.
Claim 6 recites the limitation "NFC reader" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 2 does not require an NFC reader.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber (WO 200909499A2 Espacenet translation).
Regarding claim 1, Weber teaches in figures 1-4 a method performed by one or more devices, comprising: 
	determining an information item indicative of at least one parameter affecting a treatment of a textile (350), wherein the information item is detected by an information carrier (360 readable element for example in the form of a barcode printed on a T-Shirt label) of the textile and/or the cleaning device (150, 150’ sensor element of a detection device 400), or a cleaning agent and the textile, or the cleaning agent and the cleaning device, or the cleaning agent and the textile and the cleaning device and 
the information carrier comprises a package, a label, an NFC chip, or a combination thereof.[0144][0117] 
Weber teaches during a filling process of the laundry drum, a user can, for example, attach one to the textiles information carrier manually on a corresponding readout device pass inside the laundry room opening. The information about the textiles supplied to the washing machine can in particular also relate to the weight of the textiles. For example, the washing machine can read out textile labels, which contain a coded reference to include the weight of the fabric, find the weight of each item of clothing loaded into the washing machine, and monitor the total weight of the items loaded.  If the maximum capacity of the washing machine, for example four kilograms for a corresponding machine, is reached, the washing machine can indicate this to the user, for example with the aid of an optical or acoustic warning signal. It is also possible for the washing machine to regulate the amount of detergent or active ingredient as a 
Regarding claim 2, Weber teaches the scanner element 150 uses optical means to capture information about a detergent capsule 180 inserted into the receptacle 130 thereby reading on at least one optical sensor element and/or an NFC reading device is used to determine the information item.[0123]
Regarding claim 3, Weber teaches in claim 9 teaches the detection device (400) comprises a barcode scanner.  A barcode scanner is an optical scanner that can read printed barcodes, decode the data contained in the barcode and send the data to a computer. Like a flatbed scanner, it consists of a light source, a lens and a light sensor translating for optical impulses into electrical signals thereby reading on wherein the at least one optical sensor element comprises at least one camera and provides an image information item from the information carrier.[Wikipedia barcode definition]
Regarding claim 4, Weber teaches the bar code scanner and control unit 170 is configured in such a way that it can process information received from the sensor elements 150 and 150 ′ about the textiles and / or the detergent introduced into the washing machine 100 in such a way that it selects a washing program suitable for the upcoming wash cycle thereby reading on determining at least one treatment parameter of the textile, the image information item is processed by character recognition. 
Regarding claim 5, Weber teaches in claim 9 teaches the detection device (400) comprises a barcode scanner thereby reading on determining at least one treatment parameter of the textile, the image information item is processed by a bar code recognition.
Regarding 7, Weber teaches the sensor element 150 automatically determines information about the detergent capsule 180, for example about the composition or amount of detergent contained thereby reading on the information item is indicative of a composition of the cleaning agent, a shelf life of the cleaning agent, or a combination thereof.[0124-0125] 
 Regarding claim 8, Weber teaches the detection system of the washing machine 100 can obtain t information about the textiles when the textile approach the washing machine.  For example, a laundry 
Regarding claim 9, Weber teaches the invention is directed towards a washing machine or dishwasher thereby reading on the information item is indicative of a type of the cleaning device.[0001-0008] 
Regarding claim 10, Weber claim 1 teaches the washing machine (100, 100 ', 10, 20, 80) for cleaning or treating textiles with the aid of detergent which can be supplied from the washing machine, comprising a control unit (170,170', 73), characterized in that the washing machine has a detection device (400, 71) is assigned which information about the textiles (350) supplied to the washing machine or the detergent (B, E, T, K) supplied to the washing machine can be determined and transmitted to the control unit where the information determines an appropriate washing program thereby reading on wherein the at least one treatment parameter is indicative of a recommendation or effect of a type of the cleaning agent, cleaning temperature, duration of cleaning, dosage of the cleaning agent, a time to use the cleaning agent, a cleaning program, or a combination thereof. 
Regarding claim 11, Weber claim 1 teaches the washing machine (100, 100 ', 10, 20, 80) for cleaning or treating textiles with the aid of detergent which can be supplied from the washing machine, comprising a control unit (170,170', 73), characterized in that the washing machine has a detection device (400, 71) is assigned which information about the textiles (350) supplied to the washing machine or the detergent (B, E, T, K) supplied to the washing machine can be determined and transmitted to the control unit where the information determines an appropriate washing program thereby reading on wherein the at least one treatment parameter is indicative of a recommendation or effect of a type of the cleaning agent, cleaning temperature, duration of cleaning, dosage of the cleaning agent, a time to use the cleaning agent, a cleaning program, or a combination thereof thereby reading on : performing or causing the performance 
Regarding claim 12, Weber teaches the control unit 170 is configured in such a way that it can process information received from the sensor elements 150 and 150 ′ about the textiles and / or the detergent introduced into the washing machine 100 in such a way that it selects a washing program suitable for the upcoming wash cycle thereby reading on at least one of the devices for performing the method is a mobile device or a module of the cleaning device.[0118] 
Regarding claim 13, teaches a control unit of a Washing machine or dishwasher is configured to perform and/or to control the method according to claim 1.[0001-0008][0118]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (WO 200909499A2 Espacenet translation), and in further view of Bajovic (US 2018/0165486).
Regarding claim 6, Weber is silent to an NFC reader.
Bajovic is directed towards a electronic care and content clothing label wherein The clothing item cleaning appliance 400 can include one or more readers 410, 420, 430 to obtain the clothing item ID 330 encoded within the clothing item 300.  One or more readers 410, 420, 430 can be an RFID tag reader, an NFC tag reader, a camera, a Bluetooth transceiver, a GPS transceiver, and/or a Wi-Fi transceiver, etc. thereby reading on the NFC reader is operated according to an NFC standard.[0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a NFC reader as taught in Bajovic in the method of Weber so that a cell phone, or a washing machine reads the clothing item ID from the clothing item, and retrieves the care and content information from a database maintained on a cloud thereby enabling the washing machine to adjust its settings and wash the clothing item in accordance with the care and content information of the clothing item.[0005]
Regarding claim 14, Bajovic figure 3 teaches a system comprising: a plurality of devices including at least one mobile device (310) and a cleaning device (320), which together perform the method according to claim 1.[0039] 
Regarding claim 15, Bajovic figure 20 teaches a computer program comprising program instructions that cause a processor to execute and/or control the method according to claim 1 when the computer program is run on the processor.[0138-0162]
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711